970 A.2d 425 (2009)
Robert A. EDWARDS, Appellant
v.
PENNSYLVANIA BOARD OF PARDONS and Attorney General of Pennsylvania, Appellees.
No. 62 EAP 2008.
Supreme Court of Pennsylvania.
May 20, 2009.

ORDER

Notice of Appeal
PER CURIAM.
AND NOW, this 20th day of, 2009, it is hereby ordered that this appeal from the Commonwealth Court's September 9, 2008 Order denying Appellant's Application for Reargument en banc of the Commonwealth Court's August 12, 2008 Order dismissing appellant's petition for review is quashed for lack of jurisdiction. The Commonwealth Court's September 9, 2008 Order denying reargument is not an appealable order. See, e.g., In re Merrick's Estate, 432 Pa. 450, 247 A.2d 786, 787 (1968) (quashing appeal from unappealable court order denying reconsideration); Murkey v. Corbin, 115 Pa.Cmwlth. 258, 533 A.2d 1091 (1987), appeal denied, 520 Pa. 621, 554 A.2d 512 (1988) (same); Boden v. Tompkins, 306 Pa.Super. 494, 452 A.2d 833, 834 (1982) (same). Further, the appeal was untimely, as it was not filed within 30 days after the entry of the Commonwealth Courts August 12, 2008 Order dismissing appellants petition for review. See Pa.R.A.P. 903(a); Day v. Civil Service Comm'n of Carlisle, 593 Pa. 448, 931 A.2d 646, 651-52 (2007) ("The timeliness of an appeal involves jurisdiction.").